DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-28 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 14 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 15 of co-pending Application No. 16/270,713 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown in the table below:
16968047
16270713
14. A computer-readable storage medium having computer-executable instructions, which, when executed by a processor of a remote-control unit, provides an app having a 30user interface being adapted for user interaction, wherein the app is adapted for: 

- activating the input transducer for receiving environmental sound,
- analyzing the environmental sound, 
- determining and setting the volume of the output from the output transducer based on the environmental sound, and  TW10539US 
PEJE / 2019-01-1618- outputting a remote-control signal at the set volume via the output transducer.
15. A computer-readable storage medium having computer-executable instructions, which, when executed by a processor of a remote-control unit, provides an app having a 30user interface being adapted for user interaction, wherein the app is adapted for calibrating a remote-control unit, by: 

- outputting tones via an output transducer, 
- receiving tones via an input transducer, 
- comparing tone level of the received tone relatively to a reference, WO 2019/15459619 PCT/EP2019/050908 
- adjusting relative volumes of the tones applied by the control signal in dependence of the comparison, and 
- storing the adjusted relative volumes of the tones for use when sending a control signal with instructions as acoustic signals.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b), or the following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "microphone".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11, 16, and 22 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Fischer (US Publication No. 2007/0009126 A1).
Regarding claim 1, Fischer teaches an apparatus capable of performing a method for calibrating a remote-control unit (FB, remote control) adapted for sending a control signal with 
 
 	Regarding claim 6, Fischer teaches a remote-control unit for controlling a hearing assistive device (HG, hearing aid) by sending a control signal with instructions as an acoustic signal, the remote-control unit (FB, remote control) having an inherent processor, an input transducer (para. 0023-0026, wherein the final adjusted signal is wireless received by the remote for storage), an output transducer (para. 0023; wireless transmission), and a memory (SE, storage unit), wherein the processor is adapted for controlling a calibration process by: outputting tones via the output transducer (para. 0023; wireless transmitter), receiving tones via the input transducer (para. 0023-0026, wherein the final adjusted signal is wireless received by the remote for storage), comparing tone level of the received tone relatively to a reference (para 0035-0036, wherein the signal is compared to presets), adjusting relative volumes of the tones applied by the control signal in dependence of the comparison (para. 0026-0036, the wearer adjusts the volume of the sound heard), and storing in the memory (SE, storage unit; M, storage button) the adjusted relative volumes of the tones for use when sending a control signal with instructions as acoustic signals.  

Regarding claim 11, Fischer teaches an apparatus capable of performing a method for calibrating a remote-control unit (FB, remote control), the remote-control unit is adapted for sending a control signal with instructions as an acoustic signal for controlling a hearing assistive device (HG, hearing aid), wherein the method comprises: outputting tones via an output transducer (para. 0023; wireless transmission), receiving tones via an input transducer (para. 0023-0026, wherein the final adjusted signal is wireless received by the remote for storage), comparing tone level of the received tone relatively to a reference (para 0035-0036, wherein the signal is compared to presets), adjusting relative volumes of the tones applied by the control signal in dependence of the comparison (para. 0026-0036, the wearer adjusts the volume of the sound heard), and storing (SE, storage unit; M, storage button) the adjusted relative volumes of the tones for use when sending a control signal with instructions as acoustic signals.  

	Regarding claim 16, Fischer teaches a hearing assistive system comprising a hearing assistive device (HG, hearing aid) and a remote-control unit (FB, remote control) for controlling the hearing assistive devic

 	Regarding claim 22, Fischer teaches an apparatus capable of performing a method for calibrating a remote-control unit (FB, remote control), the remote-control unit is adapted for sending a control signal (para. 0023; wireless transmission) with instructions as an acoustic signal for controlling a hearing assistive device (HG, hearing aid), wherein the method comprises: outputting, from the remote-control unit, tones applied by the control signal (para. 0023; wireless transmission), receiving (EM, receiver), in the hearing assistive device, the output tones and evaluate tone level relatively to a reference (para 0035-0036, wherein the signal is compared to presets), adjusting  relative volumes of the tones applied by the control signal in dependence of the evaluation (para. 0026-0036, the wearer adjusts the volume of the sound heard), and storing (SE, storage unit; M, storage button) the adjusted relative volumes of the tones for use when sending a control signal with instructions as acoustic signals.  

  	
Allowable Subject Matter
Claim(s) 2-5, 7-8, 10, 12-14, 17-21, 23-27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 15 and 28 is/are allowed.

Examiner’s Note
          The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 22, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653